FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 PRAGER UNIVERSITY,                                   No. 18-15712
                Plaintiff-Appellant,
                                                        D.C. No.
                       v.                            5:17-cv-06064-
                                                          LHK
 GOOGLE LLC, FKA Google, Inc.;
 YOUTUBE, LLC,
             Defendants-Appellees.                      OPINION

         Appeal from the United States District Court
           for the Northern District of California
           Lucy H. Koh, District Judge, Presiding

            Argued and Submitted August 27, 2019
                     Seattle, Washington

                      Filed February 26, 2020

Before: M. Margaret McKeown and Jay S. Bybee, Circuit
   Judges, and Fernando J. Gaitan, Jr., * District Judge.

                   Opinion by Judge McKeown




     *
       The Honorable Fernando J. Gaitan, Jr., United States District Judge
for the Western District of Missouri, sitting by designation.
2               PRAGER UNIVERSITY V. GOOGLE

                          SUMMARY **


                           Civil Rights

    The panel affirmed the district court’s dismissal of an
action brought against YouTube and its parent company,
Google, LLC, by a nonprofit educational and media
organization alleging a violation of the First Amendment
and false advertising under the Lanham Act, 15 U.S.C.
§ 1125(a)(1)(B), as well as various state law claims.

    Addressing the First Amendment claims, the panel held
that despite YouTube’s ubiquity and its role as a public-
facing platform, it remains a private forum, not a public
forum subject to judicial scrutiny under the First
Amendment. The panel noted that just last year, the
Supreme Court held that “merely hosting speech by others is
not a traditional, exclusive public function and does not
alone transform private entities into state actors subject to
First Amendment constraints.” Manhattan Cmty. Access
Corp. v. Halleck, 139 S. Ct. 1921, 1930 (2019). The panel
held that the Internet does not alter this state action
requirement of the First Amendment. The panel therefore
rejected plaintiff’s assertion that YouTube is a state actor
because it performs a public function.

   Addressing the false advertising claim under the Lanham
Act, the panel held that YouTube’s statements concerning its
content moderation policies do not constitute “commercial
advertising or promotion” as the Lanham Act requires. Nor
was YouTube’s designation of certain of plaintiff’s videos

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
             PRAGER UNIVERSITY V. GOOGLE                  3

for Restricted Mode part of an advertising or promotion or a
misrepresentation as to the videos. Finally, the panel held
that YouTube’s braggadocio about its commitment to free
speech constituted opinions that are not subject to the
Lanham Act.
4            PRAGER UNIVERSITY V. GOOGLE

                       COUNSEL

Peter Obstler (argued), Browne George Ross LLP, San
Francisco, California; Pete Wilson and Eric M. George,
Browne George Ross LLP, Los Angeles, California; for
Plaintiff-Appellant.

Brian M. Willen (argued), Wilson Sonsini Goodrich &
Rosati, New York, New York; David H. Kramer, Lauren
Gallo White, and Amit Q. Gressel, Wilson Sonsini Goodrich
& Rosati, Palo Alto, California; for Defendants-Appellees.

Colleen E. Roh Sinzdak, Hogan Lovells US LLP,
Washington, D.C.; Daryl Joseffer and Jonathan D. Urick,
National Chamber Litigation Center, Washington, D.C.; for
Amicus Curiae Chamber of Commerce of the United States
of America.

David Greene and Sophia Cope, Electronic Frontier
Foundation, San Francisco, California, for Amicus Curiae
Electronic Frontier Foundation.

Donald B. Verrilli Jr. and Chad Golder, Munger Tolles &
Olson LLP, Washington, D.C., for Amicus Curiae The
Computer & Communications Industry Association.
              PRAGER UNIVERSITY V. GOOGLE                   5

                         OPINION

McKEOWN, Circuit Judge:

    Using private property as a forum for public discourse is
nothing new. Long before the Internet, people posted
announcements on neighborhood bulletin boards, debated
weighty issues in coffee houses, and shouted each other
down in community theaters. Juxtaposed with today’s
digital platforms, these analog means seem quaint.
YouTube, LLC alone has more than 1.3 billion users—more
than 30 million visitors every day—and 400 hours of video
uploaded every hour.

    Despite YouTube’s ubiquity and its role as a public-
facing platform, it remains a private forum, not a public
forum subject to judicial scrutiny under the First
Amendment. Prager University (“PragerU”) sees things
differently and claims YouTube’s outsize power to moderate
user content is a threat to the fair dissemination of
“conservative viewpoints and perspectives on public issues,”
and that YouTube has become a public forum.

    PragerU runs headfirst into two insurmountable
barriers—the First Amendment and Supreme Court
precedent. Just last year, the Court held that “merely hosting
speech by others is not a traditional, exclusive public
function and does not alone transform private entities into
state actors subject to First Amendment constraints.”
Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921,
1930 (2019). The Internet does not alter this state action
requirement of the First Amendment. We affirm the district
court’s dismissal of PragerU’s complaint.
6                 PRAGER UNIVERSITY V. GOOGLE

                         BACKGROUND 1

    PragerU is a nonprofit educational and media
organization with a mission to “provide conservative
viewpoints and perspective on public issues that it believes
are often overlooked.” PragerU does not confer certificates
or degrees. Instead, the organization creates short videos for
high-school, college, and graduate school-age audiences and
shares them on the Internet. PragerU has posted hundreds of
its videos on a broad range of socio-political issues on
YouTube.

    YouTube hosts user-generated videos and related
content on its eponymous platform. YouTube is “the
world’s largest forum in which the public may post and
watch video based content.” Around 400 hours of video
content are uploaded to the platform hourly. Indeed, “more
video content has been uploaded” to YouTube “than has
been created by the major U.S. television networks in
30 years.” “[M]ore than 500 million hours” of those videos
are watched each day.

    YouTube invites the public to post video and other
content on its platform and is “committed to fostering a
community where everyone’s voice can be heard.” Subject
to the Terms of Service and Community Guidelines that a
user must accept before posting a video, YouTube has
reserved the right to remove or restrict content. YouTube
may remove content that violates its Terms of Service, or
restrict otherwise objectionable videos (even if they do not
violate the Terms of Service), such as those deemed to be
age-inappropriate.


    1
        This background is based on PragerU’s complaint.
              PRAGER UNIVERSITY V. GOOGLE                  7

    At issue here is YouTube’s Restricted Mode, which,
when activated by a user, makes unavailable certain age-
inappropriate content. In addition to individual users,
institutions such as libraries, schools, and businesses can
turn on Restricted Mode. On average, 1.5–2% of users view
YouTube through Restricted Mode.

    According to YouTube’s “Restricted Mode Guidelines,”
videos that contain potentially mature content—such as
videos about “[d]rugs and alcohol,” “[s]exual situations,”
“[v]iolence” (including “natural disasters and tragedies, or
even violence in the news”), and other “[m]ature subjects”
(such as “[v]ideos that cover specific details about events
related to terrorism, war, crime, and political conflicts”)—
may become unavailable in Restricted Mode. The tagging is
done either by an automated algorithm that examines certain
signals like “the video’s metadata, title, and the language
used in the video,” or manually by a user. When a video is
tagged, YouTube informs the content creator, who may
appeal the classification. YouTube’s human reviewers then
evaluate the decision.

    YouTube tagged several dozen of PragerU’s videos as
appropriate for the Restricted Mode. YouTube also
“demonetized” some of PragerU’s videos, which means
third parties cannot advertise on those videos. PragerU
appealed the classifications through YouTube’s internal
process, but at least some of the videos remain restricted or
demonetized.

    PragerU sued YouTube and its parent company, Google,
LLC, on two federal claims—violation of the First
Amendment, and false advertising under the Lanham Act,
15 U.S.C. § 1125(a)(1)(B)—as well as various state law
claims.
8               PRAGER UNIVERSITY V. GOOGLE

    The district court denied PragerU’s motion for
preliminary injunction to compel YouTube to declassify the
restricted videos. The court also granted YouTube’s motion
to dismiss, with leave to amend the federal claims. Instead
of filing an amended complaint, PragerU appealed.

                            ANALYSIS

I. THE FIRST AMENDMENT CLAIM

    PragerU’s claim that YouTube censored PragerU’s
speech faces a formidable threshold hurdle: YouTube is a
private entity. The Free Speech Clause of the First
Amendment prohibits the government—not a private
party—from abridging speech. See Halleck, 139 S. Ct. at
1928 (the Free Speech Clause “prohibits only governmental
abridgment of speech,” and “does not prohibit private
abridgment of speech”); Hudgens v. NLRB, 424 U.S. 507,
513 (1976) (“the constitutional guarantee of free speech is a
guarantee only against abridgment by government, federal
or state”). PragerU does not dispute that YouTube is a
private entity that operates its platform without any state
involvement. 2

    These are not antiquated principles that have lost their
vitality in the digital age. In Halleck the Supreme Court

     2
       PragerU’s citation to cases involving the government’s regulation
of online speech are inapposite. Because the government was the
relevant actor, state action was not contested. See Packingham v. North
Carolina, 137 S. Ct. 1730, 1733–34 (2017) (state passed law making it
a felony for registered sex offenders to use social media websites that
can be accessed by minors); Reno v. Am. Civil Liberties Union, 521 U.S.
844, 849, 859–60 (1997) (Congress passed statute criminalizing
transmitting or displaying sexually explicit material to minors using the
Internet).
              PRAGER UNIVERSITY V. GOOGLE                    9

considered whether a private entity that operates a public
access channel on a cable system is a state actor. 139 S. Ct.
at 1926. The plaintiffs tested a theory that resembled
PragerU’s approach, claiming that a private entity becomes
a state actor through its “operation” of the private property
as “a public forum for speech.” Id. at 1930. The Court
rejected this argument. Such a rule would eviscerate the
state action doctrine’s distinction between government and
private entities because “all private property owners and
private lessees who open their property for speech would be
subject to First Amendment constraints.” Id. at 1930–31.
Instead, the Court reaffirmed that “merely hosting speech by
others is not a traditional, exclusive public function and does
not alone transform private entities into state actors subject
to First Amendment constraints.” Id. at 1930.

    Importantly, private property does not “lose its private
character merely because the public is generally invited to
use it for designated purposes.” Lloyd Corp. v. Tanner,
407 U.S. 551, 569 (1972). YouTube may be a paradigmatic
public square on the Internet, but it is “not transformed” into
a state actor solely by “provid[ing] a forum for speech.”
Halleck, 129 S. Ct. at 1930, 1934.

    Twenty years ago, in the early years of litigation
involving the Internet, we held that a private entity hosting
speech on the Internet is not a state actor. We concluded that
America Online (“AOL”)—a service that provided, among
other things, internet service, web portal, and emails—was
not “an instrument or agent of the government.” Howard v.
Am. Online Inc., 208 F.3d 741, 754 (9th Cir. 2000) (internal
quotation marks omitted); see also Green v. Am. Online
(AOL), 318 F.3d 465, 472 (3d Cir. 2003) (the “contention[]
that AOL is transformed into a state actor … because AOL
opens its network to the public whenever an AOL member
10               PRAGER UNIVERSITY V. GOOGLE

accesses the Internet and receives email or other messages
from non-members of AOL” is unpersuasive). That
principle has not changed. Although we have not recently
spoken on the issue, other courts have uniformly concluded
that digital internet platforms that open their property to
user-generated content do not become state actors. 3 These
cases follow the Supreme Court’s state action precedent and
are consistent with its recent teaching in Halleck.

    In an effort to distinguish controlling precedent, PragerU
argues that YouTube is a state actor because it performs a
public function. It is true that a private entity may be deemed
a state actor when it conducts a public function, but the
relevant function “must be both traditionally and exclusively
governmental.” Lee v. Katz, 276 F.3d 550, 555 (9th Cir.
2002). This test is difficult to meet. It is “not enough” that
the relevant function is something that a government has
“exercised … in the past, or still does” or “that the function
serves the public good or the public interest in some way.”

     3
       See, e.g., Freedom Watch, Inc. v. Google, Inc., 368 F. Supp. 3d 30,
40 (D.D.C. 2019) (“Facebook and Twitter … are private businesses that
do not become ‘state actors’ based solely on the provision of their social
media networks to the public.”), appeal filed, No. 19-7030 (D.C. Cir.
2019); Green v. YouTube, LLC, 2019 WL 1428890, at *4 (D.N.H. Mar.
13, 2019) (there is no “state action giving rise to the alleged violations
of [the plaintiff’s] First Amendment rights” by YouTube and other
platforms that are “all private companies”); Nyabwa v. FaceBook, 2018
WL 585467, at *1 (S.D. Tex. Jan. 26, 2018) (“Because the First
Amendment governs only governmental restrictions on speech, [the
plaintiff] has not stated a cause of action against FaceBook.”); Shulman
v. Facebook.com, 2017 WL 5129885, at *4 (D.N.J. Nov. 6, 2017)
(Facebook is not a state actor); Forbes v. Facebook, Inc., 2016 WL
676396, at *2 (E.D.N.Y. Feb. 18, 2016) (“Facebook is a private
corporation” whose actions may not “be fairly attributable to the state”);
Doe v. Cuomo, 2013 WL 1213174, at *9 (N.D.N.Y. Feb. 25, 2013)
(Facebook is not a state actor under the joint action test).
              PRAGER UNIVERSITY V. GOOGLE                  11

Halleck, 139 S. Ct. at 1928–29. Rather, the relevant function
must have been “traditionally the exclusive prerogative of
the [s]tate.” Rendell-Baker v. Kohn, 457 U.S. 830, 842
(1982) (internal quotation marks omitted). Indeed, “[w]hile
many functions have been traditionally performed by
governments,” Flagg Bros., Inc. v. Brooks, 436 U.S. 149,
158 (1978), the lean list of the “very few” recognized public
functions includes “running elections,” “operating a
company town,” and not much else, Halleck, 139 S. Ct.
at 1929 (internal quotation marks omitted); see, e.g., Terry
v. Adams, 345 U.S. 461, 468–70 (1953) (elections); Marsh
v. Alabama, 326 U.S. 501, 505–09 (1946) (company town).

    The relevant function performed by YouTube—hosting
speech on a private platform—is hardly “an activity that only
governmental entities have traditionally performed.”
Halleck, 139 S. Ct. at 1930. Private parties like “[g]rocery
stores” and “[c]omedy clubs” have “open[ed] their property
for speech.” Id. YouTube does not perform a public
function by inviting public discourse on its property. “The
Constitution by no means requires such an attenuated
doctrine of dedication of private property to public use.”
Lloyd Corp., 407 U.S. at 569. Otherwise “every retail and
service establishment in the country” would be bound by
constitutional norms. Cent. Hardware Co. v. NLRB,
407 U.S. 539, 547 (1972) (private parking lots do not
become state actors just because they are open to the public).

    That YouTube is ubiquitous does not alter our public
function analysis. PragerU argues that the pervasiveness of
YouTube binds it to the First Amendment because Marsh
teaches that “[t]he more an owner, for his advantage, opens
up his property for use by the public in general, the more do
his rights become circumscribed by the … constitutional
rights of those who use it.” 326 U.S. at 506. PragerU’s
12              PRAGER UNIVERSITY V. GOOGLE

reliance on Marsh is not persuasive. In Marsh, the Court
held that a private entity operating a company town is a state
actor and must abide by the First Amendment. Id. at 505–
08.    But in Lloyd Corp. and Hudgens, the Court
unequivocally confined Marsh’s holding to the unique and
rare context of “company town[s]” and other situations
where the private actor “perform[s] the full spectrum of
municipal powers.” Lloyd Corp., 407 U.S. at 569; see also
Hudgens, 424 U.S. at 518–20.

    YouTube does not fit the bill. Unlike the company town
in Marsh, YouTube merely operates a platform for user-
generated video content; it does not “perform[] all the
necessary municipal functions,” Flagg Bros., 436 U.S.
at 159, nor does it operate a digital business district that has
“all the characteristics of any other American town,” Marsh,
326 U.S. at 502.

    YouTube also does not conduct a quintessential public
function through regulation of speech on a public forum.
Lee, 276 F.3d at 556 (the “functionally exclusive regulation
of free speech within … a public forum[] is a traditional and
exclusive function of the State”). To characterize YouTube
as a public forum would be a paradigm shift. 4

    Shifting gears slightly, PragerU posits that a private
entity can be converted into a public forum if its property is
opened up for public discourse. 5 This theory finds no

     4
      PragerU’s citation to Lee does not solve the state action problem.
In Lee, the parties conceded that the property, which was owned by the
municipal government, was a traditional public forum. 276 F.3d at 555–
56. No such concession or government involvement exists here.
     5
      PragerU appears to conflate the public forum analysis for the
threshold state action inquiry with the designated public forum analysis
                PRAGER UNIVERSITY V. GOOGLE                         13

support in our precedent. As the Supreme Court has
explained, to create a public forum, the government must
intentionally open up the property to public discourse. See
Cornelius v. NAACP Legal Def. & Educ. Fund, Inc.,
473 U.S. 788, 802 (1985) (“The government does not create
a public forum by inaction or by permitting limited
discourse, but only by intentionally opening a nontraditional
forum for public discourse.”). That YouTube is not owned,
leased, or otherwise controlled by the government
undermines PragerU’s public forum theory. PragerU cannot
avoid the state action question by calling YouTube a public
forum. Halleck, 139 S. Ct. at 1930 (casting a private property
as a public forum “ignores the threshold state-action
question”).

    PragerU’s attempt to foist a “public forum” label on
YouTube by claiming that YouTube declared itself a public
forum also fails. YouTube’s representation that it is
committed to freedom of expression, or a single statement
made by its executive before a congressional committee that
she considers YouTube to be a “neutral public fora,” cannot
somehow convert private property into a public forum.
Whether a property is a public forum is not a matter of
election by a private entity. We decline to subscribe to
PragerU’s novel opt-in theory of the First Amendment. See
Cent. Hardware, 407 U.S. at 547.

    Both sides say that the sky will fall if we do not adopt
their position. PragerU prophesizes living under the tyranny

for determining the appropriate First Amendment balancing test. See,
e.g., Se. Promotions, Ltd. v. Conrad, 420 U.S. 546, 555 (1975) (that a
city-leased theater is a designated public forum determines the level of
permitted speech regulation by the government). We interpret PragerU’s
use of the term “designated public forum” to mean “public forum” in the
context of the state action doctrine.
14            PRAGER UNIVERSITY V. GOOGLE

of big-tech, possessing the power to censor any speech it
does not like. YouTube and several amicus curiae, on the
other hand, foretell the undoing of the Internet if online
speech is regulated. While these arguments have interesting
and important roles to play in policy discussions concerning
the future of the Internet, they do not figure into our
straightforward application of the First Amendment.
Because the state action doctrine precludes constitutional
scrutiny of YouTube’s content moderation pursuant to its
Terms of Service and Community Guidelines, we affirm the
district court’s dismissal of PragerU’s First Amendment
claim.

II. THE LANHAM ACT FALSE ADVERTISING CLAIM

    PragerU’s other federal claim—false advertising under
the Lanham Act—also fails. To establish a claim under
15 U.S.C. § 1125(a)(1)(B), PragerU must allege a “false or
misleading representation of fact” “in commercial
advertising or promotion” that “misrepresents the nature,
characteristics, qualities, or geographic origin of his or her
or another person’s goods, services, or commercial
activities.” See Southland Sod Farms v. Stover Seed Co.,
108 F.3d 1134, 1139 & n.2 (9th Cir. 1997). Because none
of the alleged statements are actionable under the Lanham
Act, we affirm the district court’s dismissal of this claim.

    YouTube’s statements concerning its content
moderation policies do not constitute “commercial
advertising or promotion” as the Lanham Act requires.
15 U.S.C. § 1125(a)(1)(B). The statements about Restricted
Mode were made to explain a user tool, not for a promotional
purpose to “penetrate the relevant market” of the viewing
public. Fashion Boutique of Short Hills, Inc. v. Fendi USA,
Inc., 314 F.3d 48, 57 (2d Cir. 2002); see also Coastal
Abstract Serv., Inc. v. First Am. Title Ins. Co., 173 F.3d 725,
              PRAGER UNIVERSITY V. GOOGLE                  15

735 (9th Cir. 1999). Not all commercial speech is
promotional. Fashion Boutique of Short Hills, 314 F.3d
at 57 (“the language of the [Lanham] Act cannot be stretched
so broadly as to encompass all commercial speech”).
PragerU did not allege any facts to overcome the
commonsense conclusion that representations related to
Restricted Mode, such as those in the terms of service,
community guidelines, and contracts are not advertisements
or a promotional campaign. First Health Grp. Corp. v. BCE
Emergis Corp., 269 F.3d 800, 804 (7th Cir. 2001)
(statements in a “contract” are not “commercial advertising
or promotion”); Interlink Prods. Int’l, Inc. v. Cathy Trading,
LLC, 2017 WL 931712, at *5 (D.N.J. Mar. 9, 2017)
(“instruction manuals are not advertisements or
promotions”).

    Nor was the designation of certain PragerU videos for
Restricted Mode part of an advertising or promotion or a
misrepresentation as to the videos. The designation and the
reason for tagging videos to be unavailable in Restricted
Mode are not made available to the public. See Coastal
Abstract Serv., Inc., 173 F.3d at 735.

    Furthermore, the fact that certain PragerU videos were
tagged to be unavailable under Restricted Mode does not
imply any specific representation about those videos.
Although a false advertising claim may be based on implied
statements, those statement must be both specific and
communicated as to “deceive[] a significant portion of the
recipients.” William H. Morris Co. v. Grp. W, Inc., 66 F.3d
255, 258 (9th Cir. 1995). The only statement that appears on
the platform is that the video is “unavailable with Restricted
Mode enabled.” This notice does not have “a tendency to
mislead, confuse or deceive” the public about the nature of
16            PRAGER UNIVERSITY V. GOOGLE

PragerU’s videos. Am. Home Prods. Corp. v. Johnson &
Johnson, 577 F.2d 160, 165 (2d Cir. 1978).

    YouTube’s braggadocio about its commitment to free
speech constitutes opinions that are not subject to the
Lanham Act. Lofty but vague statements like “everyone
deserves to have a voice, and that the world is a better place
when we listen, share and build community through our
stories” or that YouTube believes that “people should be
able to speak freely, share opinions, foster open dialogue,
and that creative freedom leads to new voices, formats and
possibilities” are classic, non-actionable opinions or puffery.
See Newcal Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038,
1053 (9th Cir. 2008). Similarly, YouTube’s statements that
the platform will “help [one] grow,” “discover what works
best,” and “giv[e] [one] tools, insights and best practices” for
using YouTube’s products are impervious to being
“quantifiable,” and thus are non-actionable “puffery.” Id.
The district court correctly dismissed the Lanham Act claim.

     AFFIRMED.